Citation Nr: 0800891	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
adenocarcinoma of the rectum, status post partial colectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism, status post thyroidectomy.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

By rating decision dated in January 2004, the Regional Office 
(RO) denied the veteran's claim for service connection for 
adenocarcinoma of the rectum, status post partial colectomy 
and for hypothyroidism, status post thyroidectomy.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  Recently, he has submitted 
additional evidence seeking to reopen his claims.  In a 
November 2005 rating action, the RO concluded that new and 
material evidence had not been submitted, and the claims for 
service connection remained denied.


FINDINGS OF FACT

1.  By rating decision dated in January 2004, the RO denied 
service connection for adenocarcinoma of the rectum, status 
post colectomy, and for hypothyroidism, status post 
thyroidectomy.  The veteran was notified of this decision and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  

2.  The evidence added to the record since the January 2004 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for adenocarcinoma of the rectum, status post 
colectomy.

3.  The evidence added to the record since the January 2004 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for hypothyroidism, status post thyroidectomy.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2004, which denied service 
connection for adenocarcinoma of the rectum, status post 
colectomy, is final.  38 U.S.C.A.§ 7105 (West 2002); 38 
C.F.R. §§ 3.104(a) (2007), 20.302, 20.1103 (2007).

2.  The evidence received since the January 2004 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for adenocarcinoma of the 
rectum, status post colectomy.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The RO's decision of January 2004, which denied service 
connection for hypothyroidism, status post thyroidectomy, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 
(2007), 20.302, 20.1103 (2007).

4.  The evidence received since the January 2004 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for hypothyroidism, status post 
thyroidectomy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VCAA notice concerning the evidence necessary to establish 
service connection, to include on the basis of new and 
material evidence, was provided in an April 2005 letter.  In 
this letter, the RO provided notice to the veteran regarding 
the basis for the prior denial of service connection, as well 
as what information and evidence constitutes new and material 
evidence, what information and evidence is needed to 
substantiate the claim for service connection, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any evidence that pertains to 
the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes service treatment records, service personnel 
records, private medical records and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
treatment records, service personnel records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claims 
for service connection for adenocarcinoma of the rectum and 
hypothyroidism is the RO's January 2004 determination.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that decision.  In order 
to do so, the Board will summarize the evidence that was of 
record pertaining to the claim at the time of the January 
2004 decision of the RO, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
adenocarcinoma of the rectum, status post partial colectomy 
and for hypothyroidism, status post thyroidectomy on the 
basis that there was no documentation the veteran had 
participated in a test activity and that the disabilities 
were initially demonstrated many years after service, with no 
clinical evidence to link them to service.  

The evidence of record at the time of the January 2004 
decision included the service medical records, which were 
negative for complaints or findings of carcinoma of the 
rectum or for hypothyroidism.  Private medical records 
disclosed that the veteran underwent a partial or subtotal 
thyroidectomy and was diagnosed with toxic nodular goiter in 
December 1968.  He was hospitalized in January 1998 and 
reported a history of bright red blood per rectum since 
November 1997.  During the hospitalization, an abdomino-
perineal resection was performed.  The pathology report 
disclosed a moderately differentiated adenocarcinoma of the 
rectum.  

The record also included information from the Department of 
Defense that, while the veteran was assigned to Dugway 
Proving Ground, there was no documentation to establish his 
participation in any Project 112 test activity.  

The evidence submitted since the January 2004 determination 
includes the veteran's statements, including at a hearing, a 
Letter of Instruction from the Dugway Proving Ground showing 
that the veteran had been appointed an administrative 
supervisor assigned to the Meteorological Division, Test 
Operations, and statements from M.O.B. and the veteran's 
brother.  The Board acknowledges that M.O.B. indicated, in a 
statement received in April 2005, that he had served with the 
veteran at Dugway Proving Ground, and that they were part of 
the meteorological team.  This team was a part of all tests, 
whether inert, chemical or biological.  He added that their 
job was to repair or replace any faulty equipment in the test 
area.  He also noted that the veteran also flew in a small 
fixed wing airplane whose mission was to take temperature 
probes.  The veteran's brother noted, in a statement received 
in April 2007, that he had spoken with a lieutenant commander 
who had been a civilian worker at Dugway.  It was reported 
that he informed the veteran's brother that there were a lot 
of local civilians and Dugway workers who had developed 
thyroid problems and cancer after being exposed to the 
chemical tests that were conducted there.

The Board observes that it was acknowledged at the time of 
the January 2004 decision that the veteran had been stationed 
at Dugway Proving Ground.  The Department of Defense, 
however, was unable to confirm that the veteran had been a 
participant in any Project 112 test activity.  While the 
additional evidence confirms that the veteran was at Dugway 
Proving Ground, the evidence fails to demonstrate his 
participation in the Project 112 test activity.  The Board 
notes that the statement from M.O.B. essentially details the 
veteran's duties, but fails to demonstrate that the veteran 
was, in fact, exposed to any chemical or biological agents.  
Similarly, the statement from the veteran's brother, which 
refers to the claim that people who were at Dugway developed 
thyroid problems and cancer does not address what happened to 
the veteran.  The Board also points out that there is no 
competent medical evidence linking the veteran's 
adenocarcinoma of the rectum or hypothyroidism, status post 
thyroidectomy, which were both manifested many years after 
service, to any incident of service. 

The additional evidence does not raise a reasonable 
possibility that adenocarcinoma of the rectum, status post 
colectomy or hypothyroidism, status post thyroidectomy was 
incurred in service, or that the carcinoma was present within 
one year of service discharge, when considered in conjunction 
with the record as a whole.  The Board concludes, therefore, 
that the evidence is not new and material, and the claim for 
service connection for adenocarcinoma of the rectum or 
hypothyroidism, status post thyroidectomy is not reopened.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for adenocarcinoma of 
the rectum, status post colectomy, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for hypothyroidism, 
status post thyroidectomy, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


